STATE OF VERMONT

                               ENVIRONMENTAL COURT

                                            }
Long View Investments Site Plan Application }             Docket No. 197‐9‐05 Vtec
(Appeal of Long View Investments, LLP)      }
                                            }

                          Decision and Order on Motion to Alter

       Appellant‐Applicant Long View Investments, LLP (Appellant‐Applicant) appealed

from  a  decision  of  the  Planning  Commission  of  the  Village  of  Manchester,  denying

Appellant‐Applicant’s application for site plan approval for a fourteen‐unit condominium

development.  Appellant‐Applicant is represented by A. Jay Kenlan, Esq.; and the Village

is represented by W. Michael Nawrath, Esq.  Interested Persons Sally C. McVie, Charles

Pufahl,  Muriel  Pufahl,  Dorothy  Costabile,  Gary  A.  Everson,  William  W.  Hichborn,  Jr.,

Graceann Hichborn, Lila Silverman, Gilbert B. Silverman, Mary R. Giolito, R.J. Giolito, and

the Longview Farms Homeowners Association entered their appearance and represent

themselves, but did not file memoranda on the pending motions. 

       The Planning Commission denied the application on the basis, as described in a

letter from the Zoning Administrator, that the proposed development “departs so far from

Guideline provisions for area compatibility, in terms of siting, scale, massing and detailing,

that denial was mandated.”  On April 24, 2006, the Court ruled on Appellant‐Applicant’s

motion  for  summary  judgment  on  the  issue  of  deemed  approval  and  on  the  Village’s

request for remand of the appeal to the Planning Commission for its reconsideration under

V.R.E.C.P. 5(i).  The Court denied summary judgment on deemed approval, but vacated

the underlying denial decision and remanded it to the Planning Commission for it to issue

a revised decision meeting the requirements of the statute, or for it to reopen its hearing on

the underlying application.   The Court’s Decision and Order recognized that:


                                              1
       Appellant‐Applicant is correct that the Planning Commission decision was
       deficient,  at  best.    Decisions  of  the  Planning  Commission  made  after
       September 1, 20051 are required to be issued in writing and are required to
       “include  a  statement  of  the  factual  bases  on  which”  the  Planning
       Commission “made its conclusions and a statement of the conclusions.”  24
       V.S.A. §4464(b)(1).  The statute provides that the minutes of the meeting may
       be sufficient to constitute this written decision, but the minutes must then
       provide the “factual bases and conclusions relating to the review standards”
       in  conformance  with  24  V.S.A.  §4464(b)(1).    Neither  the  minutes  of  the
       meeting nor the Zoning Administrator’s letter meets this standard; moreover,
       the Zoning Administrator’s letter cannot be considered as a decision of the
       Planning Commission, but only as notification of the decision.

       The  Court’s  April  24,  2006  decision  did  not  address  the  merits  of  the  Planning

Commission’s decision; rather, it noted that neither the regulations applicable to site plan

approval nor the design guidelines have been provided to the Court.   Moreover, the six

questions in the then‐existing Statement of Questions related only to deemed approval and

the adequacy or inadequacy of the Planning Commission’s decision under the current

zoning  enabling  statute,  not  to  the  merits  of  the  application  regarding  the  Design

“Guideline  provisions  for  area  compatibility,  in  terms  of  siting,  scale,  massing  and

detailing.” 

       Appellant‐Applicant has moved to alter or reconsider the decision, on the basis that

the Planning Commission had failed to take either action contemplated by the April 24,

2006 Court Order.  

       There is no question that this Court expected the Planning Commission either to

issue a revised written decision better meeting the minimal requirements of the statute, or

to reopen its hearing, take further evidence, and then issue a decision complying with the

statute.  The Court, in turn, committed itself to expediting any appeal that would arise out



       1
        The effective date section of the 2004 statutory changes is found in Section 119 of
Act No. 115, as corrected by Section 296(1)(a)(2) and (3) of Act No. 296.

                                                2
of the remanded proceedings.  In retrospect, of course, it would have been better for the

Court to have set specific deadlines for the remanded proceedings.  At most, the Planning

Commission would have been entitled to start its 45‐day clock running again from the date

of the remand order.  The Village has not even filed any response to the motion to alter that

would attempt to explain what action the Planning Commission has or has not taken after

its  requested  remand,  why  it  has  not  acted,  or  why  the  motion  to  alter  should  not  be

granted.

       Accordingly, the Motion to Alter is hereby GRANTED in part, in that the April 24,

2006 grant of the Village’s motion to remand is VACATED, and the appeal is reinstated.

As all the issues in the existing statement of questions were addressed in the April 24, 2006

order,  on  or  before  Friday,  July  28,  2006,  Appellant  may  file  any  amendments  to  its

statement  of  questions  to  add  any  issues  relating  to  the  merits  of  the  application,  in

particular as to the Design Guidelines and whether the proposal meets their provisions

relating to compatibility with the area, in terms of siting, scale, massing and detailing.  We

will  hold  a  telephone  conference  on  July  31,  2006  (see  enclosed  notice)  to  discuss  the

scheduling  of  the  merits  of  those  issues  in  this  matter  for  trial.  The  parties  should  be

prepared to state their availability to be called in at short notice for a merits hearing as

backup  on  any  of  the  following  three  dates  already  scheduled  for  other  matters  at

Bennington District Court: August 15, 2006; September 11, 2006; or September 12, 2006; as

well as to discuss scheduling a date certain.


       Done at Berlin, Vermont, this 19th day of July, 2006.




                               _________________________________________________
                                     Merideth Wright 
                                     Environmental Judge

                                                  3